This is an appeal by an employer and its insurance carrier from an aivard of compensation in claimant’s favor. The board found that on August 2, 1943, while the employee was engaged in the regular course of his employment and while working for his employer and while repairing a desk, the top fell on his right foot which caused the claimant to strike his head on a desk and that as a result he sustained accidental injuries from which he became totally disabled. The appellants challenge the award on the sole issue of causal relation. The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P, J., Heffernan, Brewster, Foster and Russell, JJ.